 

Exhibit 10.1 

 

EXECUTION COPY

 

AMENDMENT NO. 3

 

Dated as of July 7, 2020

 

to

 

$1,800,000,000 AMENDED AND RESTATED REVOLVING LOAN

AND LETTER OF CREDIT FACILITY AGREEMENT

 

Dated as of February 25, 2016

 

THIS AMENDMENT NO. 3 (this “Amendment”) is made as of July 7, 2020 by and among
Fluor Corporation, a Delaware corporation (the “Company”), Fluor B.V., a
besloten vennootschap met beperkte aansprakelijkheid incorporated under the laws
of the Netherlands having its corporate seat (statutaire zetel) in Haarlem, the
Netherlands and registered with the Dutch Chamber of Commerce under number
34023348 (the “Dutch Borrower” and, together with the Company, the “Borrowers”),
the financial institutions listed on the signature pages hereof and BNP Paribas,
as Administrative Agent (the “Administrative Agent”), under that certain
$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement, dated as of February 25, 2016, by and among the Borrowers, the
Lenders and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Credit Agreement.

 

WHEREAS, the Company has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

 

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.                   Amendments to the Credit Agreement. Effective as of the
date of satisfaction of the conditions precedent set forth in Section 2 below,
the parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)                Section 5.01(a) of the Credit Agreement is hereby restated in
its entirety as follows:

 

“(a)       Annual Financial Statements. As soon as available and in any event
within one hundred (100) days after the end of each fiscal year of the Company,
a consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such fiscal year and the related consolidated statements of
earnings and cash flow for such fiscal year, as set forth in the Company's
annual report for the fiscal year then ended as filed with the SEC on form 10-K,
setting forth in each case in comparative form the figures for the previous
fiscal year, audited and accompanied by a report and opinion of Ernst & Young
LLP or other independent public accountants of nationally recognized standing,
which report and opinion shall be prepared in a manner acceptable to the SEC and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (provided that
solely with respect to the Company’s fiscal year ending on or about December 31,
2019, it is understood and agreed that such financial statements, report and
opinion required to be delivered pursuant to this Section 5.01(a) shall instead
be required to be delivered by the Company on or prior to September 30, 2020);”

 



 

 

 

(b)                Section 5.01(b) of the Credit Agreement is hereby restated in
its entirety as follows:

 

“(b)       Quarterly Financial Statements. As soon as available and in any event
within fifty-five (55) days after the end of each of the first three (3)
quarters of each fiscal year of the Company, an unaudited consolidated balance
sheet of the Company and its Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of earnings and cash flow for
such quarter and for the portion of the Company’s fiscal year ended at the end
of such quarter, as set forth in the Company’s quarterly report for the fiscal
quarter then ended as filed with the SEC on Form 10-Q, all certified by the
chief financial officer or the chief accounting officer of the Company that they
are (i) complete and fairly present the financial condition of the Company and
its Consolidated Subsidiaries as at the dates indicated and the results of their
operations and changes in their cash flow for the periods indicated; (ii)
disclose all liabilities of the Company and its Consolidated Subsidiaries that
are required to be reflected or reserved against under GAAP, whether liquidated
or unliquidated, fixed or contingent; and (iii) have been prepared in accordance
with GAAP (subject to normal year-end adjustments) (provided that solely with
respect to the Company’s (x) fiscal quarter ending on or about March 31, 2020
and (y) fiscal quarter ending on or about June 30, 2020, in each case, it is
understood and agreed that such financial statements and certificate required to
be delivered pursuant to this Section 5.01(b) shall instead be required to be
delivered by the Company on or prior to September 30, 2020);”

 

2.                   Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the conditions precedent that the Administrative Agent
shall have received (i) counterparts of this Amendment duly executed by the
Borrowers, the Required Lenders and the Administrative Agent and (ii) payment
and/or reimbursement of the Administrative Agent’s and its affiliates’
reasonable and documented out-of-pocket fees and expenses (including, to the
extent invoiced, reasonable fees and expenses of counsel for the Administrative
Agent) in connection with the Loan Documents.

 

3.                   Representations and Warranties of the Borrowers. Each
Borrower hereby represents and warrants as follows:

 

(a)                This Amendment and the Credit Agreement as modified hereby
constitute legal, valid and binding obligations of such Borrower and are
enforceable in accordance with their terms.

 



2 

 

 

(b)                As of the date hereof and after giving effect to the terms of
this Amendment, (i) no Default has occurred and is continuing, (ii) all
representations and warranties of the Company contained in Article IV of the
Credit Agreement (other than the representation and warranty of the Company
contained in Section 4.04(b) of the Credit Agreement) are and shall be true
(except that for purposes of this Section 3(b), the representations and
warranties contained in Section 4.04(a) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Section 5.01(a) of
the Credit Agreement); provided that the representations and warranties in
Section 4.04(a) and Section 4.11 of the Credit Agreement are subject to and
limited by the Company’s statements (x) contained in their Form 12b-25 filed on
March 3, 2020 and May 12, 2020 and (y) contained solely under the heading “SEC
Investigation and Form 10-K filing” in their Form 8-K filed on February 18,
2020, and (iii) no default or event of default under any project engineering,
procurement, construction, maintenance and related activities and/or contracts
of the Company or any of its Subsidiaries shall have occurred and be continuing
which could reasonably be expected to materially and adversely affect the
ability of any Borrower to perform its obligations under the Loan Documents.

 

4.                   Reference to and Effect on the Credit Agreement.

 

(a)                Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)                Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

 

(c)                The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, nor constitute a waiver of any provision of
the Credit Agreement, the Loan Documents or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

 

(d)                This Amendment is a Loan Document under (and as defined in)
the Credit Agreement.

 

5.                   Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6.                   Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

7.                   Counterparts. This Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

[Signature Pages Follow]

 



3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

  FLUOR CORPORATION,   as the Company       By: /s/ James M. Lucas   Name:
  James M. Lucas   Title:   Senior Vice President & Treasurer       FLUOR B.V.,
  as the Dutch Borrower       By: /s/ Maurice Kuitems                          
  Name:   Maurice Kuitems                             Title:   Vice President

 



Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 

 

 

 

 

  BNP PARIBAS,   as Administrative Agent, an Issuing Lender and individually as
a Lender       By: /s/ P. Nicholas Rogers   Name:   P. Nicholas Rogers   Title:
  Managing Director       By: /s/ Karim Remtoula   Name:   Karim Remtoula  
Title:   Vice President

 



Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 

 

 

 

 

  BANK OF AMERICA, N.A.,   as a Lender       By: /s/ Thor O’Connell   Name:
  Thor O’Connell   Title:   Vice President

 



Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 

 

 

 

 

  MUFG BANK, LTD, (formerly known as “THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.”),   as an Issuing Lender and individually as a
Lender       By: /s/ Samantha Schumacher   Name:   Samantha Schumacher   Title:
  Authorized Signatory

 



Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 

 

 

 

 

  CITIBANK, N.A.,   as a Lender       By: /s/ Millie Schild   Name:   Millie
Schild   Title:   Vice President

 



Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 

 

 

 

 

  THE BANK OF NOVA SCOTIA,   as a Lender       By: /s/ Frans Braniotis   Name:
  Frans Braniotis   Title:   Managing Director

 



Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 

 

 

 

 

 

  CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,   as a Lender         By: /s/
Rose Mary Perez   Name: Rose Mary Perez   Title: Managing Director         By:
/s/ Gordon Yip   Name: Gordon Yip   Title: Director

 

Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 



   

 

 



  ING BANK N.V., DUBLIN BRANCH,   as a Lender         By: /s/ Sean Hassett  
Name: Sean Hassett   Title: Director         By: /s/ Pádraig Matthews   Name:
Pádraig Matthews   Title: Director

 

Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 



   

 

 



  LLOYDS BANK CORPORATE MARKETS PLC,   as a Lender         By: /s/ Kamala Basdeo
  Name: Kamala Basdeo   Title: Assistant Vice President         By: /s/ Tina
Wong   Name: Tina Wong   Title: Assistant Vice President

 

Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 



   

 

 



  STANDARD CHARTERED BANK,   as a Lender         By: /s/ James Beck   Name:
James Beck   Title: Associate Director

 

Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 



   

 

 



  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender         By: /s/ Michael
Maguire   Name: Michael Maguire   Title: Managing Director

 

Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 



   

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Greg
Strauss   Name: Greg Strauss   Title: Managing Director

 

Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 



   

 

 



  HSBC BANK USA, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Rumesha
Ahmed   Name: Rumesha Ahmed   Title: Vice President

 

Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 



   

 

 



  U.S. BANK NATIONAL ASSOCIATION,   as a Lender         By: /s/ James Austin  
Name: James Austin   Title: Senior Vice President

 

Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 



   

 

 



  GOLDMAN SACHS BANK USA,   as a Lender         By: /s/ Jamie Minieri   Name:
Jamie Minieri   Title: Authorized Signatory

 

Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 



   

 

 



  INTESA SANPAOLO S.P.A.,   as a Lender         By: /s/ Javier Richard Cook  
Name: Javier Richard Cook   Title: Managing Director         By: /s/ Jennifer
Feldman Facciola   Name: Jennifer Feldman Facciola   Title: Vice President

 

Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 



   

 

 



  WESTPAC BANKING CORPORATION,   as a Lender         By: /s/ Stuart Brown  
Name: Stuart Brown   Title: Tier Two Attorney

 

Signature Page to Amendment No. 3 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 



   

 